UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-6407
MICHAEL DENNIS TALBOTT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                   (CR-88-17, CA-99-472-5-BO)

                       Submitted: July 20, 2001

                      Decided: December 19, 2001

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Michael Dennis Talbott, Appellant Pro Se. Solomon Louis Wisen-
berg, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TALBOTT
                              OPINION

PER CURIAM:

   Michael D. Talbott appeals the district court’s order denying his 28
U.S.C.A. § 2255 (West Supp. 2000) motion. Of the twenty-seven
claims Talbott sought to present before the district court, all but three
were properly subject to dismissal on procedural default grounds, as
Talbott either failed to raise them in his original direct appeal and
show cause excusing that failure, see United States v. Frady, 456 U.S.
152, 165 (1982), presented non-constitutional claims which he failed
to raise on direct appeal, foreclosing them from consideration on col-
lateral review altogether, see Stone v. Powell, 428 U.S. 465, 477 n.10
(1976), or duplicated claims raised in his direct appeal, which may
not be renewed as a basis for collateral relief. See Boeckenhaupt v.
United States, 537 F.2d 1182, 1183 (4th Cir. 1976). Accordingly, the
district court’s dismissal of the majority of Talbott’s claims was not
erroneous.

   With respect to Talbott’s three remaining claims, we find none
affords a basis for relief. The first of those claims, in which Talbott
alleges the Bureau of Prisons is denying him non-legal materials nec-
essary to demonstrate that he did not violate federal law, fails to
address the validity of his conviction or sentence. Accordingly, it is
not an appropriate grounds for relief in a § 2255 action.

   In the second claim that was not procedurally defaulted, Talbott
contends the district court’s imposition of a three-year term of super-
vised release represents an inappropriate upward departure. Specifi-
cally, Talbott argues that because the applicable Sentencing Guideline
provided for a sentence below the statutory mandatory minimum of
fifteen years, see 18 U.S.C.A. § 924(e), and in such circumstances the
mandatory minimum of the statute of conviction becomes the Guide-
lines’ sentence, see USSG § 5G1.1(b), the total of fifteen years
imprisonment plus an additional three-year term of supervised release
increases his total sentence beyond the mandatory minimum. How-
ever, the district court properly interpreted our mandate in United
States v. Talbott, No. 92-6334, 1996 WL 453469 (4th Cir. Aug. 13,
1996) (unpublished) as simply limiting the maximum term of impris-
onment to which Talbott could be sentenced to fifteen years. In light
                      UNITED STATES v. TALBOTT                        3
of that mandate, and the Guidelines’ requirement that the sentencing
court "shall order a term of supervised release to follow imprisonment
when a sentence of imprisonment of more than one year is imposed,"
USSG § 5D1.1(a), the district court’s imposition of the required term
of supervised release in addition to Talbott’s fifteen-year sentence
was appropriate under the Sentencing Guidelines. Because the district
court may summarily dismiss any facially meritless claims under Rule
4 of the Rules Governing Section 2255 Proceedings, we find Talbott’s
contention that his sentence represents an improper upward departure
was properly dismissed by the district court.

   Finally, we reject Talbott’s third remaining claim, that had his
attorney objected to the myriad deficiencies enumerated in his
twenty-four procedurally barred claims, he would not have been con-
victed. We reach this conclusion because Talbott cannot satisfy the
prejudice requirement of a valid ineffective assistance of counsel
claim. After trial, Talbott stood convicted of a total of eight counts:
two counts predicated on his illegal possession of two pipebombs, see
26 U.S.C. § 5861(c) (1994), two counts predicated on the fact that
those pipebombs were unregistered, see 26 U.S.C. § 5861(d) (1994),
one count of making false statements in order to obtain a pistol, see
18 U.S.C.A. § 922(a)(6) (West 2000), and three counts of possession
of the three firearms in question by a felon, see 18 U.S.C.A.
§ 922(g)(1) (West 2000). Because there was ample evidence to sup-
port these convictions, however, we find Talbott was not prejudiced
by his attorney’s purported failure to raise the aforementioned objec-
tions.

   At trial, the Government presented sufficient evidence to indicate
Talbott’s pipebombs were intended as destructive devices, and thus
constituted firearms as defined by Chapter 26 of the Internal Revenue
Code. See 26 U.S.C. § 5845(f) (1994). Because the pipebombs were
firearms within the meaning of Chapter 26, the additional evidence
that Talbott failed to obtain authorization to make or possess them
was sufficient to sustain his convictions under § 5861(c) and
§ 5861(d) as to each device.

   With respect to Talbott’s conviction for making false statements in
acquiring a firearm, we find the trial testimony as to Talbott’s prior
felony conviction and his failure to note that conviction on the federal
4                      UNITED STATES v. TALBOTT
form he completed in order to purchase the handgun satisfies the ele-
ments of § 922(a)(6). See United States v. Rahman, 83 F.3d 89, 92
(4th Cir. 1996). As a result, we find there was sufficient evidence to
sustain that conviction.

   Finally, there was sufficient evidence to sustain each of Talbott’s
three convictions under § 922(g)(1). The testimony as to Talbott’s
design of the pipebombs (which incorporated a principal component
that had traveled in interstate commerce), in conjunction with evi-
dence of his prior felony conviction, was sufficient to satisfy Talbott’s
convictions under § 922(g)(1) as to each pipebomb. See 18 U.S.C.A.
§ 921(a)(3),(4) (West 2000) (defining "firearm" as used in § 922(g)(1)
to include a destructive device or its component parts); United States
v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001) (defining elements
of § 922(g)(1)); United States v. Verna, 113 F.3d 499, 503 (4th Cir.
1997) (finding the interstate nexus of § 922(g)(1) is satisfied where
the component parts of a destructive device travel in interstate com-
merce). Likewise, Talbott’s purchase of the pistol that formed the
basis for his § 922(a)(6) conviction was also sufficient to sustain his
conviction under § 922(g)(1) as to that firearm.

   We have conducted a careful review of the transcript of Talbott’s
trial, and find that in light of the ample evidence against him as to
each count of conviction, Talbott was not prejudiced by his attorney’s
purported failure to raise certain objections at trial. Moreover, our
review of Talbott’s particularized objections does not alter that calcu-
lus. Accordingly, we find the district court did not err in dismissing
Talbott’s ineffective assistance of counsel claim.

   Accordingly, we deny a certificate of appealability and dismiss
Talbott’s appeal. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the district court and argument would not aid the decisional process.

                                                           DISMISSED